t c memo united_states tax_court tony l zidar and kathleen i zidar petitioners v commissioner of internal revenue respondent docket no filed date jonathan v goodman for petitioners michael j calabrese for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure addition_to_tax under sec_6662 a all section references are to the internal_revenue_code as in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether petitioners underreported their capital_gains from the redemption of certain corporate stock whether tony l zidar conducted his stock car activity with the intent to make a profit and whether petitioners are subject_to the sec_6662 accuracy-related_penalty ’ findings_of_fact the parties have stipulated some of the facts which we incorporate herein by this reference petitioners throughout the year in issue petitioners were married to one another in they separated and in they divorced when they petitioned the court petitioners resided in wisconsin concrete raising corporation in the early 1970's tony l zidar tony started a business known as concrete raising associates cra cra’s busine sec_2 in their petition and at trial petitioners contended that kathleen i zidar kathleen had not been served with the notice_of_deficiency although respondent addressed the issue in his opening brief petitioners have not mentioned the issue either in their opening brief or in their reply brief and we consider them to have abandoned this contention see 100_tc_367 in any event the contention is without merit as the record shows that respondent mailed the notice_of_deficiency to kathleen’s last_known_address that kathleen received actual notice and that she timely filed a petition with the court cf 81_tc_65 freiling v commissioner 81_tc_42 judge v commissioner tcmemo_1984_527 involved mudjacking which tony describes as lifting concrete back to its original position about tony’s brother robert zidar robert became tony’s partner and they incorporated cra as concrete raising corp crc tony and robert each owned an equal number of crc shares the accounting firm of conley mcdonald sprague performed bookkeeping record maintenance and other accounting services for crc tony and robert also entered into several commercial real_estate joint ventures the joint ventures which generally involved purchasing and renovating buildings for lease to tenants tony and robert financed these joint ventures partly by using crc’s financial clout to obtain loans crc made advances to tony and robert for among other things airplane tickets furniture personal expenses and expenses associated with the joint ventures all shareholder advances were reguired to be repaid and crc maintained shareholder accounts for both tony and robert an employee from conley mcdonald sprague regularly visited crc to review and record all shareholder advances in the appropriate accounts crc issued tony and robert monthly quarterly and annual statements showing the balances on their respective shareholder accounts as of date tony’s outstanding balance on his crc shareholder account was dollar_figure q4e- tony and robert had a stormy business relationship giving rise to numerous lawsuits between them in litigation arose between tony and robert over one share of crc stock owned by their mother they eventually settled this dispute by agreeing to split their mother’s share of stock equally as part of the settlement tony agreed to allow robert upon notification to buy at net_book_value tony’s shares in crc and his interests in the joint ventures or else to allow robert to cause crc to redeem tony’s shares on date robert sought to exercise his right to buy out tony’s interests in the joint ventures and to cause crc to redeem tony’s shares litigation ensued between tony and robert over among other things the value of tony’s crc shares after much legal wrangling tony and robert agreed to hire an independent accounting firm kolb lauwasser to calculate the value of the shares based on its review kolb lauwasser valued tony’s crc shares at approximately dollar_figure in date tony and robert settled the lawsuit over the joint_venture buyout and stock_redemption pursuant to the settlement tony agreed to relinquish his interests in both crc and the joint ventures in consideration of the crc stock tony because tony zidar and robert zidar were equal shareholders in concrete raising corp crc ownership by either tony or robert of the one share of crc stock held by their mother would give the owner a controlling_interest in crc - - received dollar_figure and forgiveness of his dollar_figure indebtedness to crc for crc issued tony a form 1099-misc miscellaneous income the form_1099 reporting a dollar_figure payment petitioners claim not to have received a copy of the form_1099 tony’s stock car activity in the late 1960's tony became involved in automobile racing first by working on pit crews and later by participating in stock car racing as a hobby in the early 1980’s he and robert purchased an automobile racetrack located in the city of oregon wisconsin and ran it for a couple of years in tony remortgaged his house for dollar_figure to finance construction of a stock car for asphalt automobile racing his goal was to have a stock car ready for racing in the american speed association’s asa’s racing season during tony had a stock car the stock car built to asa standards hiring an illinois contractor to build a body for the oldsmobile chassis and a wisconsin contractor to install the parts on their federal_income_tax return petitioners reported a sale price of dollar_figure for the joint ventures petitioners reported the transaction as an installment_sale showing that in they received dollar_figure of the total dollar_figure sale price and that they had realized dollar_figure of capital_gains in under the installment_method respondent has raised no issue regarding petitioners’ income_tax reporting of tony’s sale of his interests in the joint ventures over to months in while the stock car was being built tony spent approximately to hours on his stock car activity during the same period he worked full-time for crc never missing a day of work in construction of the stock car was completed tony garaged the car at his house although he spoke with some potential drivers none signed a contract to drive the stock car for him to make a profit from his stock car activity tony needed to obtain large sponsors he could not rely on prize winnings to make a profit because drivers take a significant portion of any prize winnings in tony was able to obtain no more than dollar_figure in sponsorships after other sponsorships failed to materialize tony decided to sell the stock car without ever having raced it tony advertised the stock car for sale in trade magazines hoping that a good showing in a race would make the stock car more attractive to a purchaser in the fall of tony entered it in a race at a madison north carolina speedway while the stock car was being driven around the speedway between gualifying runs for the race it collided with another race car and was destroyed tony’s stock car was uninsured and he did not replace it petitioners spent over dollar_figure on the stock car activity tony had no business plan for his stock car activity nor did he - speak with any consultants about how to operate a profitable stock car business petitioners’ federal_income_tax return on their joint federal_income_tax return petitioners reported a sale price of dollar_figure for tony’s crc shares basis in the shares of dollar_figure and net_capital_gain of dollar_figure with regard to tony’s stock car activity petitioners claimed on their schedule c profit or loss from business sole_proprietorship dollar_figure in gross_income and dollar_figure in expenses resulting ina net_loss of dollar_figure petitioners also reported wage income of dollar_figure from crc john p hayes esq hayes prepared petitioners’ federal_income_tax return either tony or one of his agents provided hayes all the information that he used to prepare petitioners’ tax_return respondent’s examination and determinations while auditing petitioners’ federal_income_tax return respondent’s agent contacted crc’s accountants conley mcdonald sprague and requested supporting documentation for the in which was the first year that petitioners treated tony’s stock car activity as a trade_or_business for federal_income_tax purposes petitioners reported gross_income from this activity of dollar_figure and losses of dollar_figure although john p hayes esq prepared petitioners’ federal_income_tax return he did not sign the return as the preparer - - dollar_figure reported on the form_1099 as income paid_by crc to tony conley mcdonald sprague provided the agent with summary sheets created by conley mcdonald sprague from crc’s records describing the manner in which the income reported on the form_1099 was calculated on the basis of this investigation respondent determined that consistent with the information reported on the form_1099 crc had redeemed tony’s shares for dollar_figure representing a cash payment of dollar_figure plus discharge of all tony’s obligations to crc totaling dollar_figure moreover respondent determined that petitioners had failed to substantiate any basis in the crc stock consequently in the notice_of_deficiency respondent determined that petitioners must recognize dollar_figure of capital_gain from tony’s disposition of his crc shares and accordingly increased petitioners’ taxable_income by dollar_figure dollar_figure less the dollar_figure capital_gain that petitioners reported on their return in addition respondent determined that tony did not engage in his stock car activity for profit respondent limited petitioners’ claimed deductions from this activity to dollar_figure which was the gross_income that petitioners reported therefrom opinion a capital_gain from stock_redemption the parties disagree as to whether petitioners recognized dollar_figure in capital_gains from crc’s redemption of tony’s stock --- - as petitioners reported on their federal_income_tax return or dollar_figure as respondent determined in the notice_of_deficiency resolution of this issue depends upon the amount petitioners realized from the stock_redemption and the amount of petitioners’ basis if any in the stock cf sec_1001 in their petition petitioners make no reference to respondent’s disallowance of petitioners’ claimed dollar_figure basis in the crc shares nor have petitioners addressed this determination at trial or on brief petitioners have offered no evidence to substantiate any basis in the crc shares consequently we conclude that petitioners have conceded that they had no basis in the crc shares and we confine our consideration to the amount petitioners realized from the stock_redemption respondent contends that as reflected on the form_1099 crc paid tony dollar_figure for his redeemed stock at trial and on brief petitioners argue that the form_1099 was erroneous and that crc paid tony only dollar_figure cash for his redeemed stock in making this argument petitioners seem oblivious to the fact that on their federal_income_tax return they reported the sale price of the crc stock as dollar_figure relying on 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 petitioners contend that respondent’s determination they received -- - dollar_figure for the stock_redemption was based solely on the form_1099 issued by crc and therefore is entitled to no presumption of correctness petitioners’ argument is without merit this is not a case where respondent determined a deficiency based solely on an employer’s form_1099 rather respondent’s agent investigated the information that crc reported on the form_1099 and determined the extent to which it was supported by crc’s books_and_records as summarized by crc’s accountants this investigation provided a rational foundation for respondent’s determination that petitioners received dollar_figure for the redemption of tony’s crc stock the burden remains on petitioners to rebut the presumption of correctness of respondent’s determination see rule a 100_f3d_1308 7th cir affg tcmemo_1995_243 in contending that tony received only dollar_figure cash for the crc stock_redemption petitioners maintain that crc discharged no indebtedness of tony’s because tony owed crc nothing petitioners contend that tony received no advances from crc and that robert altered crc’s books to reflect tony’s alleged corporate debt the evidence does not support petitioners’ contention which as previously discussed seems inconsistent with their reporting on their federal_income_tax return a dollar_figure sale price for the crc stock a former employee of conley mcdonald sprague testified that she visited crc once or twice a week reviewed crc’s records and recorded any shareholder advances taken by tony or robert respondent placed in evidence summary sheets prepared by conley mcdonald sprague which reflect the amounts tony owed on his shareholder account these sheets indicate that when tony’s crc shares were redeemed tony owed crc dollar_figure other than tony’s bald insinuation of impropriety in crc’s record keeping petitioners have given us no reason to doubt the validity of conley mcdonald sprague’s summary sheets we found tony’s testimony to be vague uncorroborated and conclusory in certain material respects under these circumstances we are not required to and we do not accept tony’s testimony see 877_f2d_624 7th cir affg tcmemo_1987_295 87_tc_74 in sum the evidence establishes that petitioners realized dollar_figure from tony’s disposition of his crc stock petitioners have failed to establish any basis in the stock accordingly we conclude that they had a dollar_figure capital_gain from the stock_redemption and we sustain respondent’s determination that petitioners underreported their capital_gains by dollar_figure b tony’s stock car activity under sec_183 1f an individual engages in an activity not for profit deductions relating thereto are -- allowable only to the extent gross_income derived from the activity exceeds deductions that would be allowable under sec_183 b without regard to whether the activity constitutes a for-profit activity see 72_tc_28 the taxpayer bears the burden of establishing that his or her activities were engaged in for profit rule a to carry this burden the taxpayer must show that he or she had a good_faith expectation of profit 809_f2d_355 7th cir affg tcmemo_1985_523 see 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer’s expectation however need not be reasonable burger v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether the taxpayer has the requisite profit_motive is a question of fact to be resolved on the basis of all relevant circumstances with greater weight being given to objective factors than to mere statements of intent dreicer v commissioner supra golanty v commissioner supra pincite the regulations under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity 1s engaged in for profit the factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort the taxpayer expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs see golanty v commissioner supra as discussed below on the basis of all the evidence in the record we conclude that tony had no good_faith expectation of making a profit from the stock car activity manner of carrying on activity tony kept no regular books_and_records of his stock car activity he had no business plan and made no predictions of income or expenses he carried no insurance on his stock car the record does not establish whether he had resources available to repair or replace the stock car to turn a profit on his stock car activity tony needed substantial funds from sponsors since a significant share of any prize winnings would go to the driver tony hoped to secure large sponsorships his testimony indicates that because he rubbed shoulders with corporate executives at the race track he thought he would be able to convince them to provide him sponsorships we are unpersuaded however that this was anything more than a false hope large sponsorships never materialized we conclude that this factor weighs heavily against petitioners ’ expertise of taxpayer or advisers in analyzing profit_motive a distinction must be drawn between expertise in the mechanics of an activity and expertise in the business economic and scientific practices relating to its conduct see burger v commissioner supra pincite cf sec_1_183-2 b income_tax regs although tony had a longstanding interest in car racing read car-racing magazines owned a racetrack with robert for a while and had contacts with some mechanics and drivers the record does not establish that tony had any expertise in the economics or business of owning and racing a stock car there is no evidence that he studied accepted business practices of stock car racers or consulted with economic experts in the field this factor favors respondent ’ on reply brief petitioners concede that tony is weak regarding this factor petitioners would admit that this factor weighs against them -- - time and effort expended in activity time and effort expended in carrying on an activity may be indicative of profit_motive particularly in the absence of substantial personal or recreational elements associated with the activity sec_1_183-2 income_tax regs during tony devoted to hours to his stock car activity we believe that this time expended is less indicative of a profit_motive than of tony’s love of stock car racing a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may evidence a profit_motive id tony testified that he reported to work at crc every day while conducting his stock car activity this factor favors respondent expectation that assets may appreciate in value on reply brief petitioners concede that they did not expect tony’s stock car to appreciate in value taxpayer’s success in other activities if the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises this circumstance may indicate that the activity in question was entered into for profit even though it is presently unprofitable sec_1_183-2 income_tax regs although tony had been involved with automobile racing since the evidence does not indicate that his previous involvement was for profit or profitable although tony and robert once owned a -- - racetrack the evidence does not show whether this was a successful enterprise or explain why tony quit it after a short while we conclude that this factor is neutral history of income or losses from activity tony never raced the stock car apart from the ill-fated qualifying round received no cash prizes and obtained only minimal sponsorships petitioners spent however more than dollar_figure on the stock car given that tony was unable to obtain the sponsorships necessary to make the activity profitable we see no possibility that tony could recoup his expenditures this factor favors respondent amount of occasional profits harned if any the amount and frequency of occasional profits earned from the activity may be indicative of a profit objective sec_1_183-2 income_tax regs apart from nominal sponsorships tony’s stock car activity generated no positive cashflows much less profits the opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id although tony’s activity was a highly speculative venture we are unpersuaded that he ever had an opportunity to earn a substantial ultimate profit although tony presumably wanted to win races a desire to win prize money is not the equivalent of the actual and honest objective of earning a profit riddle v commissioner tcmemo_1994_133 moreover tony could not earn a substantial profit without securing large sponsors which he failed to do this factor favors respondent taxpayer’s financial status substantial income from sources other than the activity may indicate the lack of a profit_motive particularly if losses from the activity generate substantial tax benefits and personal or recreational elements are involved sec_1 b income_tax regs tony had substantial income from crc and his commercial real_estate ventures in tony received dollar_figure in cash consideration of his interests in crc and reported receiving dollar_figure from the sale of the joint ventures as well as wage income of dollar_figure from crc as previously discussed there were strong personal and recreational elements to tony’s stock car activity this factor favors respondent blements of personal pleasure klements of personal pleasure or recreation may signal the absence of a profit_motive sec_1_183-2 income_tax regs the evidence clearly shows that tony enjoyed and obtained -- - pleasure from his stock car activity this factor favors respondent petitioners place great reliance on the case of 699_fsupp_1245 n d ohio which held that a taxpayer’s motorcycle racing activity qualified as a trade_or_business unlike the taxpayer in mills however tony had no separate bank account for his stock car activity retained no business and financial adviser to aid him in his racing activities participated in no special exhibitions to attract financial sponsorship of large companies and never actually raced his vehicle except in the ill-fated qualifying round on the basis of all the evidence we conclude that petitioners have failed to demonstrate that tony entered into the stock car activity with a good_faith expectation of making a profit accordingly we sustain respondent’s determination on this issue cc accuracy-related_penalty pursuant to sec_6662 a respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 a imposes a 20-percent penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of the rules or regulations or any substantial_understatement_of_income_tax negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person - - would do under the same circumstances 85_tc_934 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 whether a taxpayer acted with good_faith depends upon the facts and circumstances of each case sec_1_6664-4 b income_tax regs reliance on the advice of a professional tax adviser or return preparer constitutes reasonable_cause and is in good_faith if the taxpayer establishes among other things that the taxpayer provided the adviser or return preparer with the necessary and accurate information 115_tc_43 if the taxpayer fails to provide the adviser or return preparer with the information necessary for preparing the return the taxpayer may be liable for the penalty 74_tc_89 affd 673_f2d_262 9th cir we have found that petitioners underreported their capital_gain on the redemption of tony’s crc stock by dollar_figure they have offered no explanation for the dollar_figure sale price reported on their federal_income_tax return--an amount less than the dollar_figure that crc reported on the form 1099--or the dollar_figure basis they claimed for the crc stock petitioners claimed net - - losses of dollar_figure from a stock car activity that from all indications was predominantly for tony’s pleasure and recreation petitioners contend that no penalty should apply because they relied upon hayes to draft their federal_income_tax return petitioners failed to prove that they provided hayes with complete information for preparing their return in a letter to tony dated date hayes noted that all information used to prepare the return came from either tony or one of tony’s agents although tony received monthly guarterly and annual statements reflecting the balance on his crc shareholder account there is no evidence that petitioners shared the information contained in these statements with hayes in his date letter hayes also stated that the reported loss relating to tony’s stock car activity is large and will probably be subject_to audit it was reported on your return upon your assurance that the racing venture was entered into with the purpose of obtaining a profit from this disclaimer it appears that hayes was relying on petitioners’ judgment rather than the other way around petitioners have not established that they acted in good_faith and had reasonable_cause in understating their capital_gains from the crc stock_redemption or in claiming the losses relating to the stock car activity we sustain respondent’s determination on this issue to reflect the foregoing decision will be entered for respondent
